 1 LAURA CLAUSON FERREE, Cal. Bar No. 258127
   JESSICA HILLER, Cal. Bar No. 308063
 2 CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
   511 D Street
 3 Marysville, CA 95901
   Telephone: 530.742.5191
 4 Facsimile: 530.742.0491
   Email:      jhiller@crla.org
 5             lferree@crla.org

 6 DAVID S. CANNON, Cal. Bar No. 209501
   SNEHAL DESAI, Cal. Bar No. 309434
 7 DANIEL R. FONG, Cal. Bar No. 311985
   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 8 A Limited Liability Partnership
   Including Professional Corporations
 9 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
10 Telephone: 415.434.9100
   Facsimile: 415.434.3947
11 Email:      dcannon@sheppardmullin.com
               sndesai@sheppardmullin.com
12             dfong@sheppardmullin.com

13
     Attorneys for Plaintiffs
14

15                                 UNITED STATES DISTRICT COURT

16                                EASTERN DISTRICT OF CALIFORNIA

17

18 JOYCE JEREMIAH, BETTY LANE,                         Case No. 2:18-cv-00522-TLN-KJN
   PAULINE FLACK, SARAH JUAREZ, BETH
19 MARTIN, ROBERT MCMULLEN II, RIA
   HAGAN, ANDREW BLACKBURN,                            STIPULATION AND JOINT MOTION
20 MICHAEL ROSE, BARTON SHAFER,                        FOR STAY OF DISCOVERY TO MAY 6,
                                                       2019 IN ORDER TO DISCUSS
21                  Plaintiffs,                        SETTLEMENT AND ORDER THEREON

22          v.                                         Judge: Hon. Hon. Troy L. Nunley

23                                                     Magistrate Judge: Hon. Kendall J. Newman
     SUTTER COUNTY, CITY OF YUBA CITY,
24                                                     No Trial Date Scheduled
                    Defendants.
25

26          This stipulation is submitted by Plaintiffs and Defendants, through their respective counsel
27 of record.

28          The parties respectfully submit this stipulation to modify the case scheduling order and stay

     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND ORDER THEREON                          -1-
 1 non-expert discovery from the date this joint motion is approved through May 6, 2019 so that

 2 Plaintiffs and Defendant City of Yuba City can discuss settlement. Discovery is currently

 3 scheduled to close on April 1, 2019. If Plaintiffs and the City of Yuba City do not reach a

 4 settlement by May 6, 2019, non-expert discovery will recommence on May 7, 2019 and close on

 5 June 6, 2019. Since no trial has been scheduled, this request will not affect the Court’s calendar.

 6          Plaintiffs and Defendant Sutter County have reached a resolution of the claims against the

 7 County, and are in the process of finalizing that settlement in order to seek dismissal of the claims

 8 against the County. If Plaintiffs and City of Yuba City can also resolve the claims against the City

 9 of Yuba City through negotiation during this proposed stay of discovery, the entire case can be

10 voluntarily dismissed.

11          This stipulated request is made pursuant to Rule 16 of the Federal Rules of Civil Procedure

12 for good cause. Plaintiffs have diligently pursued both written discovery and depositions, and have

13 taken six depositions and noticed three more depositions. Defendant City of Yuba City has

14 diligently pursued written discovery, has taken one deposition, and has noticed the depositions of

15 the ten Plaintiffs.1 There are currently eleven depositions on calendar in this matter – three to be

16 taken by Plaintiffs and eight to be taken by Defendant City of Yuba City. All noticed depositions

17 are currently scheduled to take place before the close of discovery on April 1, 2019. The remaining

18 eleven depositions are scheduled to start on Tuesday, March 19, 2019 and go through March 29,

19 2019.

20          Because Plaintiffs and the City of Yuba City wish to fully explore the possibility of

21 resolving this matter, they seek a stay so that all parties can avoid the time and expense of the

22 remaining eleven depositions while they pursue settlement. The parties jointly seek a stay of

23 discovery through May 6, 2019 in order to allow sufficient time for the matter to be discussed by

24 the City of Yuba City Council at their regularly scheduled meetings. The extension of time will not

25 affect the Court’s calendar since trial has not been scheduled. The case schedule has been modified

26
27
   1
     Plaintiffs’ counsel filed motions for leave to withdraw from representing two of the ten Plaintiffs
28 due to their failure to communicate with Plaintiffs’ counsel. See Doc 35 & 36. Those motions are
   pending.
     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND ORDER THEREON                              -2-
 1 twice: first, to extend the discovery deadline to February 16, 2019 (see Doc. 30), and then to extend

 2 discovery to April 1, 2019 (see Doc. 34).

 3          For the reasons stated above, the Parties believe that the good cause standard of Rule 16(b)

 4 is met and hereby stipulate as follows:

 5          1. Discovery is stayed upon Order of the Court through May 6, 2019 so that Plaintiffs and

 6 the City of Yuba City may discuss settlement;

 7          2. If Plaintiffs and the City of Yuba City do not reach a settlement by May 6, 2019,

 8 discovery will recommence on May 7, 2019 and close on June 6, 2019.

 9

10

11 IT IS SO STIPULATED:

12 Dated: March 13, 2019                  CALIFORNIA RURAL LEGAL ASSISTANCE, INC.
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13

14                                        By: /s/ Laura Clauson Ferree
                                              Laura Clauson Ferree
15                                            Attorney for Plaintiffs

16

17 Dated: March 13, 2019                  PORTER SCOTT

18
                                          By: /s/ John R. Whitefleet (as authorized on 03/14/19)
19                                            John R. Whitefleet
                                              Attorney for Sutter County
20

21 Dated: March 13, 2019
                                          BEST BEST & KRIEGER LLP
22

23                                        By: /s/ Jeffrey V. Dunn (as authorized on 03/13/19)
                                              Jeffrey V. Dunn
24                                            Attorney for City of Yuba City

25

26
27

28

     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND ORDER THEREON                          -3-
 1 IT IS SO ORDERED:

 2

 3 Dated: March 18, 2019

 4

 5

 6                               Troy L. Nunley
                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND JOINT MOTION FOR STAY OF DISCOVERY AND ORDER THEREON   -4-
